Citation Nr: 0336757	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1964 to January 1965, from May 1968 to August 1969, and from 
December 1990 to September 1991, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that the claims file contains a letter from a 
William R. Reid, M.D. dated April 2002.  Dr. Reid described 
that he examined the veteran earlier in the month and 
diagnosed the veteran to have PTSD.  

The record also shows that in a December 2001 letter from the 
RO, the veteran was asked to complete and return an attached 
form referred to as "Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder 
(PTSD)."  The purpose of this form was to provide credible 
supporting evidence of the veteran's claimed in-service 
stressors.  However, the veteran did not reply to this 
letter.  As a result, there were not any in-service stressors 
for the RO to verify.  In July 2003, however, the veteran 
testified at a BVA hearing and reported several in-service 
stressors.  In this regard, the veteran related that there 
was a mortar attack while he was loading trucks in Vietnam in 
June 1969, which he believed occurred in Bear Cat.  He 
witnessed two men in his unit die and saw a lieutenant 
wounded.  He also stated that there were attacks in July 1969 
at Long Bihn.  In reference to the stressor he experience in 
Saudi Arabia, the veteran reported that there were 27 or 28 
people killed in a building 10 minutes away from Kuwait City.  
He had driven by the incident and saw bodies being carried 
outside of the building.  However, the veterans proximity to 
these events, or the events themselves have not been 
verified.   

Although a private physician diagnosed the veteran with PTSD 
in April 2002, the Board notes that this doctor did not 
explain the basis for the diagnosis.  In this regard, the 
physician did not comment as to what stressors resulted in 
the veteran's PTSD.  Without knowing the basis for such a 
diagnosis, the Board is unable to determine whether the 
current diagnosis is related to service.  Therefore, the 
Board is of the opinion that a VA medical examination and 
nexus opinion are necessary for determining the nature and 
etiology of the veteran's PTSD.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notification letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to address this matter.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his PTSD.  A 
specific request should be made for 
information in order to permit VA to 
obtain any records relating to the 
veteran's treatment by William R. Reid, 
M.D., Suite 510, Doctor's Building, 1705 
East 19th, Tulsa, OK 74104.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these records 
with the claims file.

2.  The  U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150, or other appropriate entity 
should be asked to provide a unit 
history or other similar report 
pertaining to the activities of the 
1011th Supply and Service Company in 
Vietnam during June and July 1969 to 
attempt to verify whether that unit 
sustained casualties as the veteran 
reported.  The same documents should be 
requested for the 304th Maintenance 
Company in Saudi Arabia, during the Gulf 
War, (February 1991 to August 1991). 

3.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any psychiatric disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors considered 
to have caused the disorder.  The claims 
file should be made available to the 
examiner for review.

4.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

When the development requested has been completed, and any 
additional development accomplished as may be indicated by 
information the veteran may subsequently provide, the claim 
should be re-adjudicated.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


